Citation Nr: 0017044	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  98-08 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by diarrhea.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by stomach cramps.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by joint and muscle pain, including low 
back pain.

5.  Entitlement to service connection for an undiagnosed 
illness manifested by a lung condition.

6.  Entitlement to service connection for an undiagnosed 
illness manifested by chest pain.

7.  Entitlement to service connection for an undiagnosed 
illness manifested by numbness.

8.  Entitlement to service connection for an undiagnosed 
illness manifested by a skin rash.

9.  Entitlement to service connection for an undiagnosed 
illness manifested by hip pain.

10.  Entitlement to service connection for an undiagnosed 
illness manifested by dizziness.

11.  Entitlement to service connection for an undiagnosed 
illness manifested by headaches.

12.  Entitlement to service connection for an undiagnosed 
illness manifested by time lapse.

13.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss.

14.  Entitlement to service connection for an undiagnosed 
illness manifested by a heart condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel

INTRODUCTION

The veteran served on active duty from November 1978 to March 
1979, from September 1990 to April 1991, and for three months 
on active duty for training.

This appeal arises from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.


FINDINGS OF FACT

1.  The veteran's complaints of fatigue, diarrhea, stomach 
cramps, joint and muscle pain, including low back pain, a 
lung condition, chest pain, numbness, a skin rash, hip pain, 
dizziness, headaches, time lapse, memory loss, and a heart 
condition have either been diagnosed, have never been 
manifested to a degree of 10 percent, have never been found 
to be chronic, or have not been objectively confirmed.

2.  There is no medical evidence of a nexus between any 
currently diagnosed fatigue, diarrhea, stomach cramps, joint 
and muscle pain, including low back pain, a lung condition, 
chest pain, numbness, a skin rash, hip pain, dizziness, 
headaches, time lapse, memory loss, and a heart condition, 
and an inservice injury or disease or any other incident of 
service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for an 
undiagnosed illness manifested by fatigue is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

2.  The veteran's claim for service connection for an 
undiagnosed illness manifested by diarrhea is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

3.  The veteran's claim for service connection for an 
undiagnosed illness manifested by stomach cramps is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

4.  The veteran's claim for service connection for an 
undiagnosed illness manifested by joint and muscle pain, 
including low back pain, is not well grounded.  38 U.S.C.A. 
§§ 1117, 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

5.  The veteran's claim for service connection for an 
undiagnosed illness manifested by a lung condition is not 
well grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

6.  The veteran's claim for service connection for an 
undiagnosed illness manifested by chest pain is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

7.  The veteran's claim for service connection for an 
undiagnosed illness manifested by numbness is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

8.  The veteran's claim for service connection for an 
undiagnosed illness manifested by a skin rash is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

9.  The veteran's claim for service connection for an 
undiagnosed illness manifested by hip pain is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

10.  The veteran's claim for service connection for an 
undiagnosed illness manifested by dizziness is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

11.  The veteran's claim for service connection for an 
undiagnosed illness manifested by headaches is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

12.  The veteran's claim for service connection for an 
undiagnosed illness manifested by time lapse is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

13.  The veteran's claim for service connection for an 
undiagnosed illness manifested by memory loss is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).

14.  The veteran's claim for service connection for an 
undiagnosed illness manifested by a heart condition is not 
well grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the veteran failed to appear at 
the RO for a Travel Board hearing on July 1, 1999.  There is 
no indication that the May 1999 notice to the veteran of the 
hearing, which was mailed to the veteran at her address of 
record, to which all other correspondence to the veteran had 
previously been mailed, was returned as not being 
deliverable.  The Board notes that it is well established 
that the duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Insofar as the 
veteran has not notified VA of any address change, and has 
not requested that the hearing be rescheduled, the Board is 
of the opinion that no further assistance to the veteran in 
this regard is required on the part of VA, and that the 
veteran's claim must be adjudicated on the evidence now of 
record.  38 U.S.C.A. § 5107(a) (West 1991).

38 U.S.C.A. § 1117 (West Supp. 1999) provides for the 
enactment of regulations for compensation for disabilities 
occurring in Persian Gulf veterans.  Its implementing 
regulation, 38 C.F.R. § 3.317, provides that VA shall pay 
compensation to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms including, but not limited to:  (1) fatigue;  (2) 
signs or symptoms involving skin;  (3) headache;  (4) muscle 
pain;  (5) joint pain;  (6) neurologic signs or symptoms;  
(7) neuropsychological signs or symptoms;  (8) signs or 
symptoms involving the respiratory system (upper or lower);  
(9) sleep disturbances;  (10) gastrointestinal signs or 
symptoms;  (11) cardiovascular signs or symptoms;  (12) 
abnormal weight loss;  (13) menstrual disorders; provided 
that such disability became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  For purposes of 
this section, "objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Also for purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 
38 C.F.R., Part 4, for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d).

Initially, however, as with all claims for compensation, it 
must be determined whether the veteran has submitted a well-
grounded claim for service connection.  A well-grounded claim 
for compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed illness generally 
requires the submission of some evidence of: (1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of an 
undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See 
VAOPGCPREC 4-99, at 9-10 (May 1999).

The type of evidence necessary to establish a well-grounded 
claim as to each of these elements may depend upon the nature 
and circumstances of the particular claim.  With respect to 
the second, and fourth elements, evidence that the illness is 
"undiagnosed" may consist of evidence that the illness 
cannot be attributed to any known diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  
The second and third elements may be established by lay 
evidence if the claimed signs or symptoms, or the claimed 
indications, respectively, are of a type which would 
ordinarily be susceptible to identification by lay persons.  
If the claimed signs or symptoms of undiagnosed illness or 
the claimed indications of chronic disability are of a type 
which would ordinarily require the exercise of medical 
expertise for their identification, then medical evidence 
would be required to establish a well-grounded claim.  With 
respect to the third element, a veteran's own testimony may 
be considered sufficient evidence of objective indications of 
chronic disability, for purposes of a well-grounded claim, if 
the testimony relates to nonmedical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  Medical 
evidence would ordinarily be required to satisfy the fourth 
element, although lay evidence may be sufficient in cases 
where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  Id, at 
10.

The veteran's service records indicates she served in the 
Persian Gulf from November 1990 to April 1991.

The veteran's service medical records (SMR's) contain a June 
1984 report which notes complaints of dizziness.  The 
assessment was otitis media.  A November 1990 report 
indicates the veteran complained of lower back pain for two 
weeks.  Upon physical examination no numbness or tingling 
sensation was found, and Lasegue's test was noted to be 
negative.  The assessment was low back pain.  The plan was 
for an orthopedic evaluation, but no report of such an 
evaluation is in the veteran's SMR's.  The plan was also for 
light duty for 10 days, and Motrin.  A November 1990 sick 
slip indicates that the veteran was restricted to no running, 
marching, jumping, or lifting for five days, and was to apply 
heat to her back.  A December 1990 sick slip noted complaints 
of chest pain, dizziness, and a sore throat, and that the 
veteran was confined to quarters for 24 hours.  Another 
December 1990 sick slip indicates the veteran complained of 
diarrhea and of her back, with a disposition of light duty, 
with no lifting, jumping, running, or marching, for three to 
five days.  A January 1991 sick slip indicated the veteran 
complained of sharp chest pains and weakness, and was to 
return if she had recurring chest pain or shortness of 
breath.  There is no evidence of any return for these 
symptoms.  The veteran's April 1991 Release From Active Duty 
physical examination report indicates that, upon clinical 
evaluation, all of the veteran's various systems were found 
to be normal.  The veteran reported no history of any bodily 
complaints whatsoever.  On her April 1991 medical history 
report she checked the "no" box for swollen or painful 
joints, frequent or severe headaches, dizziness or fainting 
spells, a head injury, skin diseases, asthma, shortness of 
breath, palpitation or pounding heart, heart trouble, 
frequent indigestion, stomach, liver, or intestinal trouble, 
a rupture or hernia, rectal disease, arthritis, painful or 
"trick" shoulder or elbow, recurrent back pain, foot 
trouble, frequent trouble sleeping, or periods of 
unconsciousness.  She check the "yes" box for pain or 
pressure in chest, recent gain or loss of weight, depression 
or excessive worry, loss of memory or amnesia, and nervous 
trouble of any sort.  She did note a history of strep throat, 
running fever, loss of memory, "back," stress, and shoulder 
pain.  Physicians' notes on that report indicate a history of 
chest pain, which was noted to be costochondritis, resolved; 
depression, excess worry, and nervousness since deployment, 
which was noted to be improved; no suicidal ideation; and 
that the veteran requested no evaluation as to her mental 
status, at that time.

Medical evidence in the claims file indicates the veteran was 
in a serious motor vehicle accident in 1992, after her return 
from the Persian Gulf.  At that time she fractured her right 
arm (humerus) and right femur (leg), and suffered other 
injuries to her back.

A May 1992 VA C-spine X-ray report contained a diagnosis of 
degenerative disc disease, cervical spine, with left sided 
radiculopathy.

A June 1992 VA C-spine X-ray report contains impressions of 
disc herniation at C5-C6, on the left, and probable disc 
herniation at C6-C7 on the left.

A July 1992 private physical examination report indicated the 
veteran was in no distress, that her oropharynx was clear, 
that her neck was supple without tenderness, that her lungs 
were clear, and that her heart had a regular rhythm without 
murmur or gallop.  The impression was neck, shoulder, and arm 
pain consistent with possible C-6 radiculopathy, and an MRI 
(magnetic resonance imaging) report showing a probable disc 
herniation.

Another July 1992 private treatment report indicates the 
veteran reported an injury at home, after her return from the 
Persian Gulf, when she was lifting a door.  She experienced 
pain in the left supraclavicular area, as well as the neck, 
thumb, and index finger, and pain on the left side.  The 
above mentioned MRI was noted.

A January 1993 VA chest X-ray contained an impression of 
normal cervical spine series and normal chest.

A January 1993 VA treatment report indicates the veteran 
complained of diarrhea, dizziness, and intermittent left neck 
and shoulder pain, a fungal infection on the left foot, loss 
of memory, and no solid stools.  Notably, she reported a 
motor vehicle accident five months previously.  Acne pustules 
were noted on the veteran's back.  Her lungs were noted to be 
clear, and her heart to be regular.  The diagnosis was 
multiple somatic complaints.

A February 1993 VA endoscopy report, which notes it was 
performed for evaluation of the veteran's reported history of 
two years of diarrhea after Persian Gulf service, contained 
an impression of a normal sigmoidoscopy to 50 centimeters.  A 
February 1993 VA pathology report of biopsies of the 
veteran's colon and rectum revealed no diagnostic 
abnormalities.  A March 1993 VA bacteriology report indicates 
that no fecal flora, salmonella, shigella, s. aureus, or 
yeast had been isolated in the veteran's stool.  A March 1993 
serology report indicated that a complement fixation test and 
an indirect hemagglutination were both noted to be negative.

A March 1993 VA treatment report indicated the veteran 
reported her stool was more solid and that her 
musculoskeletal symptoms were better.

An April 1994 VA treatment report contains a diagnostic 
impression of depression with somata problem - new crisis 
secondary to (Oklahoma City) bomber.

During a March 1995 VA Persian Gulf Registry examination the 
veteran reported injuring her left shoulder and cervical 
spine when she was thrown around in the back of a truck.  She 
reported that MRI (magnetic resonance imaging) examinations 
in Oklahoma City revealed degenerative disk disease in the 
cervical spine.  She now reported neck pain and periodic 
numbness and weakness in her left upper extremity.  She also 
reported "migrating" arthralgias in her left side, in the 
joints, in her left hand and wrist, and in her feet.  The 
veteran also reported most of the symptoms contained in the 
this claim.  The examiner indicated that "work ups" for the 
arthralgias had been performed, which were all negative.  
That report also indicated the veteran reported fractures of 
her right arm (humerus) and right femur after returning from 
the Gulf.  She reported a rod had been placed in her humerus, 
which now was removed, that she had a rod in her right femur, 
and that a skin graft was performed for the right femur.

Upon physical examination, she was noted to be five feet six 
inches tall, and her weight was 205 pounds.  The veteran's 
nose and mouth were noted to be normal, as was her neck.  Her 
lungs were noted to be clear to percussion and auscultation.  
Her heart was noted to have a normal sinus rhythm, a regular 
heartbeat, and no murmurs.  Notably, the veteran was tender 
to pressure along the descending colon and sigmoid, and her 
bowel tones were somewhat hyperactive.  Neurologically, her 
deep tendon reflexes were noted to be intact, as were her 
cranial, motor, and sensory nerves.  Her thoracic spine was 
found to be normal.  As to her lumbosacral spine, 
nontenderness to percussion was noted, with normal 
flexion/extension, rotation, and bending.  Her gait was noted 
to be heel-to-toe, but, with straight leg raising of the 
right leg, only 45 degrees was achieved.  The examiner 
indicated this finding was probably due more to the rod and 
the trauma to the right femur than to the back injury.  Left 
straightening revealed normal elevation.  LaFav's and 
Hoover's tests were noted to be negative.  The right arm, 
where surgical correction of the fracture occurred, had 
reduced ranges of motion.  Range of motion testing of the 
right shoulder revealed pain and reduced motion, and point 
tenderness over the right anterior bursa.  Tenderness was 
noted along the joints of the left hand and fingers, but no 
Heberden's nodes were found, and no inflammation was noted.  
Painful motion of the right wrist was found, but no 
inflammation was externally visible, and no crepitus was 
noted.  Evaluation of the lower extremities was negative.  
Athlete's foot mycotic infection was noted between the webs 
of the toes.  The impressions were: recurrent diarrhea; 
probable migratory arthralgias with questionable migratory 
arthritis; mycotic infection of the webs of the feet; right 
shoulder bursitis; and degenerative disc disease of C5-C6.  
The examiner indicated that encroachment of the degenerative 
joint disease on the neural foramen possible accounted for 
some of the left arm numbness and symptoms.

A March 1995 VA chest X-ray report contains an impression of 
a normal chest.

An April 1995 VA treatment report, which notes the veteran 
complained of athletes foot, contained a diagnosis of left 
tinea pedis, with interdigit cracking.

A June 1995 private hospitalization report indicates the 
veteran was admitted due to confusion, delusions, paranoia, 
nervousness, and hallucinations.  She also reported crying 
spells, and changed sleeping and eating behavior.  Findings 
were that the veteran's abnormal presentation was secondary 
to psychosis.  The diagnoses were: (Axis I) major depression 
with psychotic features, mood incongruent versus psychosis 
disorder not otherwise specified.  Significantly, a 
psychiatric assessment during that hospitalization indicated 
her chief complaint was "I don't know what is real and what 
is not."

An October 1995 VA treatment report contains a diagnosis of 
C-spine arthritis.

A November 1995 VA treatment report contains a diagnosis of 
bronchitis.

During a March 1996 VA examination the veteran reported the 
symptoms contained in the issues of this claim.  Although the 
veteran did not report her 1992 motor vehicle accident, the 
examiner reviewed the claims file, and noted her extensive 
serious injuries.  Upon physical examination, due to severe 
guarding, examination of her musculoskeletal complaints was 
deemed difficult.  The impressions were: (1) extreme 
psychoreactive disorder; (2) rule out disc space narrowing 
C4-C5, C5-C6, in the cervical spine with probable early 
degeneration; (3) myofascial syndrome of the lumbosacral 
spine - must rule out degenerative joint disease and or early 
arthritis; (4) fracture of the right humerus with rod 
interplaced with decreasing range of motion of the right arm 
and shoulder; (5) fracture of the right femur with rod 
interplaced - some continuing residual pain; (6) claims of 
menstrual irregularity with periods not regular; (5) memory 
loss.

A March 1996 VA upper gastrointestinal (GI) examination 
report contains an impression of a small hiatal hernia with 
moderate gastroesophageal reflux (GERDS).

A March 1996 VA lumbar spine X-ray report contains an 
impression of negative lumbosacral spine series.

Numerous statements from the veteran's family and friends 
essentially report that the veteran was normal prior to going 
to the Persian Gulf, and was not normal after her return.

In a May 1996 private treatment report the physician 
indicated the veteran ate a "pretty standard American 
atherogenic diet and almost every day has a loose stool," 
which she called diarrhea.  The veteran enumerated most of 
the complaints with form the basis of this claim.  The 
veteran denied any cardiac problems.  The report also 
contains a physical examination report which indicates that 
"today," her lungs were found to be perfectly clear; that 
no heart murmur or gallop was detected; that her abdomen was 
grossly obese; that her liver and spleen were not palpable, 
but that no masses, tenderness, nor bruit was noted; that her 
peripheral pulses were found to be good, with no edema, 
clubbing, or cyanosis; that there was "really" no joint 
deformity found in the lower extremities.  The examiner 
indicated that, in his view, the veteran "has no physically 
disabling problem."  The examiner also indicated that 
"oddly enough, [she reported] climbing Mt. Helena last year 
on several occasions, so it is not clear how physically 
restricting these symptoms are[,] but it sounds like not 
very."

The Board notes the Social Security Administration denied the 
veteran's disability claim in 1996, but granted it in 1997.  
The medical records have been reviewed.

A November 1996 VA treatment report indicates the veteran 
reported that Ibuprofen took care of her pain.  An assessment 
of chest pain, possibly of panic disorder origin, was noted.

An April 1997 VA treatment report contains a diagnostic 
impression of arthritis.

An August 1997 VA treatment report contains a diagnostic 
impression of C-spine arthritis.

A January 1998 VA treatment report notes a recent motor 
vehicle accident and the veteran's somatic complaints from 
it.  This report, and others around this same time, indicate 
the veteran's report that she had no new problems and was 
maintaining well.

A May 1998 VA treatment report indicates right pleural 
effusion, attributed to Stage IV epithelial ovarian neoplasm.  
Treatment reports around this time contain diagnoses of 
ovarian cancer, which may be metastatic, for which the 
veteran underwent surgery and chemotherapy.

A January 1999 VA treatment report indicates the veteran is 
on hormone replacement therapy.  At that time she was noted 
to be alert and to have marked alopecia (hair loss).  Her 
blood pressure and pulse were noted to be "okay," she 
reported no significant paresthesias of her hands or feet, 
her performance seemed "quite good," no cervical or 
supraclavicular adenopathy was noted, her lungs were clear to 
auscultation, and no rashes or edema were found.  She was 
noted to be anemic, due either to her cancer or chemotherapy, 
and her serum magnesium was a little low, possibly related to 
taking Platinol.

Another January 1999 VA treatment report indicated her 
appetite was good, as was her energy level, and she voiced no 
current complaints.

During a June 1999 PTSD examination, at which time Axis I 
major depressive disorder was diagnosed, the examiner 
indicated that, "[a]mong the most prominent depressive 
symptoms noted by [the veteran] were marked restlessness and 
agitation, persistent feelings of fatigue, indecisiveness, a 
feeling of being punished and a feeling of constant sadness.  
The MMPI [Minnesota Multiphasic Personality Inventory] 
profile produced by [the veteran] depicts a strong somatic 
preoccupation with a tendency for emotional conflicts to be 
manifested in physical symptoms or increased pain.

Initially, the Board notes the veteran's medical records 
reveal multiple diagnoses of somatic complaints, and of major 
depression with psychotic features, mood incongruent versus 
psychosis disorder not otherwise specified, to which a number 
of her "symptoms" have been attributed.  The records also 
reveal two motor vehicle accidents, one of which being very 
serious, and of the diagnosis of ovarian cancer and its 
resultant chemotherapy.

As noted above, the veteran's complaint of dizziness in 1984 
precedes the Persian Gulf War, and was diagnosed as otitis 
media; thus, it is not an undiagnosed illness as defined in 
38 C.F.R. § 3.317.  The December 1990 entry as to dizziness 
also notes a sore throat, and does not indicate dizziness was 
diagnosed as chronic.  The Board notes that while dizziness 
is an indicator capable of the veteran's lay observation, 
i.e., that is, the veteran can feel the symptom, it is not an 
indicator that is capable of independent verification by 
other lay persons.  In January 1993 the veteran's complaint 
of dizziness was diagnosed as a somatic complaint; thus, it 
is not an undiagnosed illness as defined in 38 C.F.R. 
§ 3.317.  There is also no objective medical evidence of 
record indicating dizziness has ever been manifested to a 
degree of 10 percent.  Accordingly, as dizziness has either 
been diagnosed, has never been manifested to a degree of 10 
percent, has never been found to be chronic, or has not been 
objectively confirmed, the veteran's claim for service 
connection for an undiagnosed illness manifested by dizziness 
must be denied as not well grounded.

While a November 1990 SMR contained an assessment of low back 
pain, it was not noted to be chronic.  The December 1990 
report contained only the veteran's complaint as to back 
pain.  In March 1996 a diagnosis of myofascial syndrome of 
the lumbosacral spine was diagnosed.  Again, the Board notes 
the veteran's 1992 and 1998 motor vehicle accidents.  Thus, 
as the veteran's low back pain has been diagnosed, it is not 
an undiagnosed illness as defined in 38 C.F.R. § 3.317.  As 
to any further complaints of low back pain, the Board again 
notes there is no objective medical evidence of record 
indicating dizziness has ever been manifested to a degree of 
10 percent.  The Board also notes that while low back pain is 
an indicator capable of the veteran's lay observation, i.e., 
that is, the veteran can feel the symptom, it is not an 
indicator that is capable of independent verification by 
other lay persons.  Accordingly, as low back pain has either 
been diagnosed, has never been manifested to a degree of 10 
percent, has never been found to be chronic, or has not been 
objectively confirmed, it is not an undiagnosed illness as 
defined in 38 C.F.R. § 3.317; thus, the veteran's claim for 
service connection for an undiagnosed illness manifested by 
low back pain must be denied as not well grounded.

While December 1990 SMR's contain complaints of chest pain, 
it was not noted to be chronic.  Her April 1991 Release From 
Active Duty medical history report indicates her chest pain 
had been diagnosed as costochondritis, resolved.  In November 
1996 her complaint of chest pain was noted to be possibly of 
panic disorder origin.  There is no medical evidence of 
record of any undiagnosed heart condition.  There is also no 
objective medical evidence of record indicating chest pain or 
any heart condition has ever been manifested to a degree of 
10 percent.  The Board also notes that while chest pain is an 
indicator capable of the veteran's lay observation, i.e., 
that is, the veteran can feel the symptom, it is not an 
indicator that is capable of independent verification by 
other lay persons.  A heart condition is obviously not a 
symptom capable of lay observation.  Accordingly, as the 
veteran's chest pain and heart condition have either been 
diagnosed, have never been manifested to a degree of 10 
percent, have never been found to be chronic, or have not 
been objectively confirmed, they are not undiagnosed 
illnesses as defined in 38 C.F.R. § 3.317; thus, the 
veteran's claims for service connection for an undiagnosed 
illness manifested by chest pain and a heart condition must 
be denied as not well grounded.

Moving on to the veteran's claims of joint and muscle pain, 
numbness, and hip pain, the evidence reveals two motor 
vehicle accidents, resulting in a fracture right arm and 
right femur, other medical evidence diagnosing C-spine 
degenerative arthritis and radiculopathy, disc herniation of 
C5-C6 and C6-C7, and injury at home in July 1992 resulting in 
complaints of pain in the left supraclavicular area, the 
neck, the thumb, the index finger, and the left side.  The 
March 1995 VA Persian Gulf Registry examination included 
diagnoses of arthralgias, with the conclusion that the "work 
ups" were negative.  That report also included a diagnosis 
of right shoulder bursitis.  Again, there is no objective 
medical evidence of record indicating any undiagnosed joint 
or muscle pain, numbness, or hip pain has ever been 
manifested to a degree of 10 percent.  The Board also notes 
that while these symptoms are indicators capable of the 
veteran's lay observation, i.e., that is, the veteran can 
feel the symptoms, they are not indicators that are capable 
of independent verification by other lay persons.  
Accordingly, as the veteran's joint and muscle pain, 
numbness, and hip pain have either been diagnosed, have never 
been manifested to a degree of 10 percent, have never been 
found to be chronic, or have not been objectively confirmed, 
they are not undiagnosed illnesses as defined in 38 C.F.R. 
§ 3.317; thus, the veteran's claims for service connection 
for an undiagnosed illness manifested by joint and muscle 
pain, numbness, and hip pain, must be denied as not well 
grounded.

A January 1999 VA treatment report indicated the veteran 
reported a good energy level.  A June 1999 VA PTSD 
examination report indicated that "persistent feelings of 
fatigue" was a symptom of the veteran's major depressive 
disorder.  There is no other medical evidence of record which 
indicates otherwise.  Thus, as fatigue has been diagnosed as 
a symptom of a diagnosed disability, it is not an undiagnosed 
illness as defined in 38 C.F.R. § 3.317; hence, the veteran's 
claim for service connection for an undiagnosed illness 
manifested by fatigue must be denied as not well grounded.

While a December 1990 SMR contains the veteran's complaint of 
diarrhea, there is no indication in that report that diarrhea 
was treated.  A January 1993 VA treatment report noted the 
veteran's complaints of no solid stools, but also contained a 
diagnosis of multiple somatic complaints.  A February 1993 VA 
endoscopy report, and contemporaneous pathology and 
bacteriology reports noted no abnormalities of the veteran's 
stomach or upper gastrointestinal (GI) tract, as did a March 
1993 VA serology report.  A March 1993 VA treatment report 
contained the veteran's report of more solid stools.  A March 
1996 VA GI examination report contained diagnoses of a small 
hiatal hernia with moderate GERDS.  A May 1996 private 
treatment report indicated the veteran called loose stools 
diarrhea.  That report, however, indicated the veteran had 
"no physically disabling problem.  Accordingly, as the 
veteran's diarrhea and stomach cramps have either been 
diagnosed, have never been manifested to a degree of 10 
percent, have never been found to be chronic, or have not 
been objectively confirmed, they are not undiagnosed 
illnesses as defined in 38 C.F.R. § 3.317; thus, the 
veteran's claims for service connection for an undiagnosed 
illness manifested by diarrhea and stomach cramps must be 
denied as not well grounded.

January 1993 and March 1995 VA chest X-rays contained 
impressions of a normal chest.  A November 1995 VA treatment 
report contained a diagnosis of bronchitis.  A May 1996 
private treatment report indicated her lungs were found to be 
perfectly clear.  A May 1998 VA treatment report attributed 
her right pleural effusion to ovarian neoplasm.  A January 
1999 VA treatment report indicated that the veteran's lungs 
were clear to auscultation.  Accordingly, as the veteran's 
lung condition has either been diagnosed, has never been 
manifested to a degree of 10 percent, has never been found to 
be chronic, or has not been objectively confirmed, it is not 
an undiagnosed illness as defined in 38 C.F.R. § 3.317; thus, 
the veteran's claim for service connection for an undiagnosed 
illness manifested by a lung condition must be denied as not 
well grounded.

A January 1993 VA treatment report indicated the veteran 
complained of a fungal infection on the left foot.  A finding 
of acne pustules on the veteran's back was noted.  The 
diagnosis was multiple somatic complaints.  A March 1995 VA 
Persian Gulf Registry examination report indicated that 
athlete's foot mycotic infection was noted between the webs 
of her toes.  The diagnosis was mycotic infection of the webs 
of the feet.  An April 1995 VA treatment report contains a 
diagnosis of left tinea pedis, with interdigit cracking.  A 
January 1999 VA treatment report indicated that no rashes 
were found upon physical examination.  Accordingly, as the 
veteran's skin rash has either been diagnosed, has never been 
manifested to a degree of 10 percent, has never been found to 
be chronic, or has not been objectively confirmed, it is not 
an undiagnosed illness as defined in 38 C.F.R. § 3.317; thus, 
the veteran's claim for service connection for an undiagnosed 
illness manifested by a skin rash must be denied as not well 
grounded.

The veteran has complained on numerous occasions of 
headaches, "time lapse," and memory loss.  These complaints 
have been duly noted in the medical evidence.  Other than 
during her chemotherapy, however, no health care professional 
has either made a finding of these symptoms, attributed them 
to any disability, or indicated any objective verification of 
these symptoms.  Medical evidence of record also has referred 
to either the veteran's major depressive disorder or somatic 
complaints in relationship to these symptoms.  Accordingly, 
as the veteran's headaches, "time lapse," and memory loss 
have never been manifested to a degree of 10 percent, has 
never been found to be chronic, or have not been objectively 
confirmed, they are not undiagnosed illnesses as defined in 
38 C.F.R. § 3.317; thus, the veteran's claim for service 
connection for an undiagnosed illness manifested by 
headaches, "time lapse," and memory loss, must be denied as 
not well grounded.

As the veteran's claims for presumptive service connection 
under 38 C.F.R. § 3.317 are not well grounded, it now must be 
determined whether she has submitted evidence sufficient to 
well ground claims for direct service connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
No conditions other than those listed in § 3.309(a) can be 
considered chronic for purposes of presumptive service 
connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board initially notes that service connection for a major 
depressive disorder with somata problems and psychotic 
features, has been granted.  Thus, all symptoms that have 
been medically associated with that disorder, such as 
fatigue, joint and muscle pain, chest pain, hip pain, 
headaches, dizziness, time lapse, and memory loss, are 
service connected.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

The medical evidence indicates that diarrhea, stomach cramps, 
joint and muscle pain, chest pain, numbness, a skin rash, and 
a heart condition have either not been found or have been 
diagnosed as a fractured arm, a fractured leg, degenerative 
disc disease of the cervical spine with left sided 
radiculopathy, cervical spine disc herniation, acne, 
athlete's foot mycotic infection, left tinea pedis, right 
shoulder bursitis, migratory arthralgias, migratory 
arthritis, bronchitis, myofascial syndrome of the lumbosacral 
spine, hiatal hernia with GERDS, a panic disorder, and 
ovarian cancer with right pleural effusion.  There is no 
medical opinion contained in the record, however, which 
relates any symptom or diagnosed disability with the 
veteran's active duty service.

Indeed, the only evidence of record which alleges that the 
veteran's various complaints or disabilities are the result 
of an inservice injury or disease, are the veteran's own 
statements in the various documents she has submitted while 
advancing her claim.  However well-intentioned those 
statements may be, the Board notes that the veteran, as a lay 
person, is not qualified to offer opinions regarding the 
diagnosis or etiology of these disorders; such determinations 
require specialized knowledge or training, and, therefore, 
cannot be made by a lay person.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), in which the 
Court held that a veteran does not meet his or her burden of 
presenting evidence of a well grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions.  Where, as here, the determinative 
issue involves medical etiology, competent medical evidence 
that the claim is plausible is required in order for the 
claim to be well grounded.  LeShore v. Brown, 8 Vet. 
App. 406, 408 (1995).

Controlling United States Supreme Court precedent also 
requires the U. S. Court of Appeals for Veterans Claims, as 
well as the Board, to apply the analysis in Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (evidence must be 
submitted to well ground a claim, rather than the assertion 
of mere allegations), when determining whether a claim is 
well grounded.  See Brewer v. West, 11 Vet. App. 228, 231-34 
(1998).  Consequently, as well grounded claims for service 
connection require medical evidence of a nexus between an 
inservice injury or disease and a current disability in order 
to be plausible, as noted above, and no such evidence has 
been submitted, the veteran's claims for service connection 
for fatigue, diarrhea, stomach cramps, joint and muscle pain, 
including low back pain, a lung condition, chest pain, 
numbness, a skin rash, hip pain, dizziness, headaches, time 
lapse, memory loss, and a heart condition, on a direct basis, 
must be denied as not well grounded.  See Epps, supra.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

Service connection for an undiagnosed illness manifested by 
fatigue is denied.

Service connection for an undiagnosed illness manifested by 
diarrhea is denied.

Service connection for an undiagnosed illness manifested by 
stomach cramps is denied.

Service connection for an undiagnosed illness manifested by 
joint and muscle pain, including low back pain, is denied.

Service connection for an undiagnosed illness manifested by a 
lung condition is denied.

Service connection for an undiagnosed illness manifested by 
chest pain is denied.

Service connection for an undiagnosed illness manifested by 
numbness is denied.

Service connection for an undiagnosed illness manifested by a 
skin rash is denied.

Service connection for an undiagnosed illness manifested by 
hip pain is denied.

Service connection for an undiagnosed illness manifested by 
dizziness is denied.

Service connection for an undiagnosed illness manifested by 
headaches is denied.

Service connection for an undiagnosed illness manifested by 
time lapse is denied.

Service connection for an undiagnosed illness manifested by 
memory loss is denied.

Service connection for an undiagnosed illness manifested by a 
heart condition is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

